78152: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-21982: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78152


Short Caption:GONZALES (MELVIN) VS. STATECourt:Supreme Court


Related Case(s):65768, 78152-COA


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - CV 20574Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:02/01/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:02/01/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorney GeneralCharles L. Finlayson
							(Attorney General/Carson City)
						


Amicus CuriaeNevada Attorneys for Criminal JusticeEllesse D. Henderson
							(Federal Public Defender/Las Vegas)
						Jonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


AppellantMelvin Leroy GonzalesKarla K. Butko


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Anthony Robert Gordon
							(Humboldt County District Attorney)
						Michael Macdonald
							(Humboldt County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


02/20/2019Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


02/20/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-07959




03/08/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-10500




03/25/2019Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)19-13174




03/29/2019Transcript RequestFiled Certificate of No Transcript Request. (SC)19-14019




06/10/2019MotionFiled Appellant's Motion for Clerk of District Court to Transmit Presentence Investigation Report. (SC)19-24959




06/10/2019Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)19-24960




06/10/2019BriefFiled Appellant's Opening Brief. (SC)19-25090




06/10/2019AppendixFiled Appendix to Opening Brief (CD-ROM included) Volumes 1-2. (SC)19-25094




06/19/2019Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion to direct the district court clerk to transmit a copy of the presentence investigation report in this matter.  The motion is denied.  (SC)19-26491




07/11/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: July 24, 2019. (SC).19-29427




07/24/2019BriefFiled Respondent's Answering Brief (REJECTED PER NOTICE ISSUED ON 07/25/19). (SC)


07/25/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Answering Brief due: 5 days. (SC)19-31390




07/30/2019BriefFiled Respondent's Answering Brief. (SC)19-32052




08/27/2019BriefFiled Appellant's Reply Brief. (SC)19-35808




08/27/2019BriefFiled Appellant's Corrected Reply Brief. (SC)19-35833




08/27/2019Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


10/28/2019MotionFiled Appellant's Renewed Motion for District Court to Transmit Presentence Investigation Report. (SC) (TRANSFERRED TO THE COURT OF APPEALS PER 11/21/19 NOTICE).19-44257




11/21/2019Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).19-47749




11/21/2019Case Status UpdateTransferred to Court of Appeals. (SC).


10/01/2020Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before the Court of Appeals. Majority: Gibbons/Tao/Bulla. 136 Nev. Adv. Opn. No. 60. Court of Appeals-MG/JT/BB. (SC).


10/18/2020Post-Judgment PetitionFiled Appellant's Petition for Review. (SC)20-38206




10/19/2020Case Status UpdateTransferred from Court of Appeals. (SC)


10/26/2020Notice/IncomingFiled Notice of Appearance for Charles L. Finlayson, he intends to appear in this matter as Amicus Curiae. (SC)20-39162




10/26/2020MotionFiled Motion to Extend Time to File Amicus Curiae Brief on Behalf of the Nevada Attorney General. (SC)20-39166




10/28/2020MotionFiled Motion to Extend Time to File a Request for Leave to File an Amicus Curiae Brief on Behalf of the Nevada Attorney's for Criminal Justice in Support of Appellant. (SC)20-39441




11/10/2020Order/ProceduralFiled Order Directing Answer to Petition for Review and Granting Motions of Amici Curiae. Respondent's Answer to the Petition for Review due: 14 days. Amicus Curiae The Nevada Attorney General's Amicus Brief due: 30 days; Amicus Curiae Nevada Attorneys for Criminal Justice's Amicus Brief due: November 25, 2020. Appellant may file and serve a brief in response to the Nevada Attorney General's and the NACJ's amici curiae briefs within 14 days from service of the last amicus curiae brief filed. (SC).20-41057




11/25/2020BriefFiled Amicus Brief of Nevada Attorneys for Criminal Justice In Support of Appellant. (SC).20-43020




11/25/2020BriefFiled Amicus Brief of The Nevada Attorney General's Office (Supports Neither Party). (SC).20-43024




12/16/2020BriefFiled Respondent's Answering Brief to Appellant's Petition for Review By the Nevada Supreme Court of the Order of the Court of Appeals Pursuant to NRAP 40(B) and Respondent's Reply to Amicus Brief. (SC)20-45640




12/29/2020BriefFiled Appellant's Reply Brief. (SC)20-46866




12/29/2020Notice/IncomingFiled Proof of Service Certificate of Service Appellant's Reply Brief. (SC)20-46870




01/08/2021Post-Judgment OrderFiled Order Granting Petition for Review and Vacating Court of Appeals Decision.  The Court of Appeals opinion affirming a district court judgment filed on October 1, 2020, is vacated.  EN BANC21-00528




01/08/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on February 1, 2021, at 10:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-00529




01/11/2021Notice/IncomingFiled Notice of Appearance for Nevada Attorneys for Criminal Justice, for Ellesse D. Henderson. (SC)21-00833




01/11/2021MotionFiled Motion for Amicus Curiae Nevada Attorneys for Criminal Justice to Participate in Oral Argument. (SC)21-00835




01/14/2021Notice/IncomingFiled Appellant's Notice of Counsel as to who will argue for Oral Argument. (SC)21-01227




01/15/2021Order/ProceduralFiled Order Granting Motion.  Nevada Attorneys for Criminal Justice (NACJ), amicus curiae in this appeal, has moved this court for permission to participate in the oral argument currently scheduled for February 1, 2021.  Cause appearing, the motion is granted. In addition to the 30 minutes previously allotted to parties, NACJ shall have 5 minutes to present oral arguments respecting the position of amicus.  The State shall have an additional 5 minutes to respond to the arguments of amicus.  The oral argument shall now be limited to a total of 40 minutes.  (SC)21-01386




01/15/2021Notice/IncomingFiled Notice of Counsel Who Will Argue The Case.  Assistant Federal Public Defender Ellesse D. Henderson will argue the case scheduled for February 1, 2021, on behalf of Amicus Curiae Nevada Attorneys for Criminal Justice.  (SC)21-01502




01/15/2021Notice/IncomingFiled Respondent's Notice that Anthony R. Gordon will argue this Case. (SC)21-01551




01/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-01651




02/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 78152. (SC)


07/29/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded with instructions." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 40. En Banc. (SC).21-21982




08/23/2021RemittiturIssued Remittitur. (SC).21-24417




08/23/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


09/07/2021RemittiturFiled Remittitur. Received by County Clerk on August 24, 2021. (SC)21-24417





Combined Case View